 


109 HCON 207 IH: Expressing the sense of the Congress that a commemorative postage stamp should be issued depicting the Lone Sailor Memorial, located by the Golden Gate Bridge.
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 207 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Ms. Woolsey (for herself, Ms. Pelosi, Mr. McDermott, Mr. Lynch, Ms. Jackson-Lee of Texas, Mrs. Jones of Ohio, Mr. Lantos, Ms. Eshoo, Ms. Solis, Mr. Grijalva, Mr. Filner, Mr. Neal of Massachusetts, Mr. Bishop of Georgia, and Mr. Brady of Pennsylvania) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that a commemorative postage stamp should be issued depicting the Lone Sailor Memorial, located by the Golden Gate Bridge. 
 
Whereas during World War II, more than 1,500,000 men and women passed under the Golden Gate Bridge aboard American vessels bound for conflict in foreign waters; 
Whereas in the years before and after World War II, many thousands of others shared a similar experience, bidding farewell to their loved ones before passing under that Bridge as they left to defend this Nation and its sea frontiers, many of them never to return; 
Whereas a citizens’ committee of sea service veterans worked closely with Federal, State and local agencies, whose cooperation was essential, in order to make the Lone Sailor Memorial, located at the northern end of the Golden Gate Bridge, a reality; 
Whereas during 5 years of planning and construction, more than $2,000,000 in private donations was raised, and no public funding was used, for the Memorial; 
Whereas the Lone Sailor Memorial, which was dedicated on April 14, 2002, has already become a major landmark; 
Whereas the Lone Sailor Memorial, which is a 7-foot tall bronze statue, and its surrounding compass-point plaza attract over 1,500,000 visitors annually and are breathtaking to behold; and 
Whereas a commemorative postage stamp depicting the San Francisco Lone Sailor Memorial would be a most fitting tribute to those who served in the United States Navy, Marine Corps, Coast Guard, and Merchant Marine, both in war and in peacetime: Now, therefore, be it 
 
That 
 it is the sense of the Congress that— 
(1)the United States Postal Service should issue a commemorative postage stamp depicting the Lone Sailor Memorial, located by the Golden Gate Bridge; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
